[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The defendants-appellants, University Hospital, Inc., and the Health Alliance of Greater Cincinnati, appeal from the order of the Court of Common Pleas compelling them to produce any and all incident reports, or similar documents, reviewed by Patrick D. Goggin, M.D., in conjunction with his deposition concerning events surrounding the death of Jerry North. Jacqueline North filed the complaint because of the death of her son after he sought medical help at the University Hospital emergency room for shortness of breath. Jerry North died at the hospital less than nine hours after his arrival.
As the parties seeking exclusion of the incident report, University Hospital, Inc., and the Health Alliance of Greater Cincinnati had the burden of demonstrating to the trial court that the contested material was privileged.1 The record transmitted to this court includes no transcript from any hearing on North's motion to compel production of the allegedly privileged incident report and contains no copy of the report. Other than the bare assertion that the incident report was privileged, there is nothing in the record to support a claim of privilege. Accordingly, the single assignment of error is overruled.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Painter, P.J., Sundermann and Winkler, JJ.
1 See Peyko v. Frederick (1986), 25 Ohio St.3d 164, 166,495 N.E.2d 918, 920.